t c summary opinion united_states tax_court marcel and jennifer ajah petitioners v commissioner of internal revenue respondent docket no 18458-08s filed date jennifer ajah pro_se diana p hinton for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax an addition_to_tax under sec_6651 of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the deficiency is based on respondent’s disallowance of petitioners’ claimed losses from rental_real_estate_activities the issues for decision are whether the sec_469 passive_activity rules preclude deducting losses from rental_real_estate_activities whether an addition_to_tax under sec_6651 is applicable and whether an accuracy-related_penalty under sec_6662 is applicable some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners were residents of the state of new york for matters of convenience we will combine our findings and discussion herein petitioner jennifer ajah mrs ajah is an attorney and petitioner marcel ajah dr ajah her husband is a medical doctor petitioners owned two rental properties in one 2all dollar amounts are rounded to the nearest dollar 3other adjustments were made to petitioners’ return that were computational and therefore will not be discussed was a commercial property located in jamaica new york which was the location of dr ajah’s medical practice the second was a single-family residence in baltimore maryland only mrs ajah was involved in the rental_real_estate_activities the rental property in maryland was sold for dollar_figure in petitioners did not report the sale on their joint federal_income_tax return petitioners’ joint federal_income_tax return for was prepared by an accountant and filed on date petitioners supplied the accountant with the requisite documentation for the completion of their federal_income_tax return and complied with the accountant’s request for more information there is no record of an extension request’s being filed the return as filed showed an adjusted_gross_income of dollar_figure mrs ajah’s form_w-2 wage and tax statement showed earnings_of dollar_figure and dr ajah’s showed earnings_of dollar_figure a schedule c profit or loss from business was also submitted showing dollar_figure of net profit from a business after exemptions and deductions petitioners’ return reflected a refund of dollar_figure with the return petitioners filed schedule e 4dr ajah did not appear at trial and did not execute the stipulation of facts therefore the court will dismiss this case as to petitioner marcel ajah for lack of prosecution see rule b the court will enter a decision as to petitioner marcel ajah consistent with the decision to be entered as to petitioner jennifer ajah supplemental income and loss reporting rental income for both properties of dollar_figure and total expenses including depreciation for both properties of dollar_figure petitioners claimed losses of dollar_figure in connection with the rental properties no election to aggregate the rental properties was filed with the return respondent’s motion for summary_judgment was denied because there was a genuine issue of material fact as to whether mrs ajah was a real_estate_professional in burden_of_proof the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that a determination set forth in a notice_of_deficiency is incorrect see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule 292_us_435 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances mrs ajah neither alleged that sec_7491 applies nor established her compliance with the substantiation and recordkeeping requirements see sec_7491 and b mrs ajah therefore bears the burden_of_proof see rule a sec_469 losses from rental_real_estate_activities mrs ajah argues that all of the passive losses from rental_real_estate_activities should be allowed to be taken as a deduction against passive_income because she was a real_estate_professional in in general passive_activity credits and losses are not allowed sec_469 a passive_activity is defined as any activity-- a which involves the conduct of any trade_or_business and b in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 rental real_estate activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 exceptions to the general per se passive_activity rule include if the taxpayer is in a real_property business a real_estate_professional under sec_469 then he is treated as involved in a trade_or_business and subject_to the material_participation requirements of sec_469 and if the taxpayer actively participates in the rental_real_estate_activities then he is entitled to an offset of up to dollar_figure against his passive_activity_losses under sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return the same spouse must satisfy each requirement id in establishing whether a taxpayer’s real_property activities result in passive_activity_losses each interest in rental real_estate is treated as a separate rental real_estate activity unless the qualifying taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 the taxpayer must clearly notify the commissioner of his intent to make an election to treat multiple real_estate activities as a single activity see 743_f2d_781 11th cir a statement of election must be filed with the taxpayer’s original return declaring that the election is under sec_469 sec_1_469-9 income_tax regs sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries this court has acknowledged that these temporary regulations do not explicitly state what records a taxpayer needs to maintain but we have consistently held that they do not allow a postevent ballpark guesstimate fowler v commissioner tcmemo_2002_ goshorn v commissioner tcmemo_1993_578 mrs ajah argues that she qualifies as a real_estate_professional for the year in issue she relies upon certificates from the long island board_of realtors inc the multiple listing service of long island inc and the state of new york department of state division of licensing services these certificates reflect respectively that for she pledged to adhere to the realtor code of ethics had completed required courses on broker rules and regulations and was licensed as a real_estate broker mrs ajah testified that she worked at least hours a week for the weeks of on the two rental properties mrs ajah did not offer any evidence as to the number of hours she worked as an attorney in no contemporaneous record calendar appointment book or any other method of recording time spent between rental_real_estate_activities and activities as an attorney was provided thus the court is unable to conclude that more than one-half of mrs ajah’s personal services were devoted to the rental properties we conclude that mrs ajah’s method of calculating her time spent participating in the rental activities constitutes an impermissible ballpark guesstimate see fowler v commissioner supra see also goshorn v commissioner supra mrs ajah did not establish by reasonable means that she performed more than one-half of her personal services in real_property trades_or_businesses petitioners did not file an election with their return to treat the two rental real_estate interests as one activity petitioners did aggregate the rental properties on their schedule e and may have done so in the past this court has consistently held that aggregating rental properties on schedule e is not a deemed_election under the requirements of sec_469 trask v commissioner tcmemo_2010_78 citing kosonen v commissioner tcmemo_2000_107 aggregation of losses was not clear notice of election under sec_469 therefore mrs ajah would need to perform hours_of_service for each rental real_estate interest for a total of big_number hours to meet the test in sec_469 if mrs ajah’s testimony working a minimum of hours per week was accepted as the number of hours engaged in real_estate activities her total hours for both rental properties would be big_number hours less than the required big_number hours because we have concluded that mrs ajah was not a real_estate_professional under sec_469 her rental_real_estate_activities in were per se passive activities see sec_469 we must now decide whether mrs ajah is entitled to a dollar_figure offset under sec_469 a taxpayer who actively participated in a rental real_estate activity can deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income agi equals or exceeds dollar_figure sec_469 petitioners reported agi of dollar_figure accordingly petitioners cannot deduct any of the passive_activity_losses for and respondent’s determination is sustained with respect to the sec_469 disallowance addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer establishes that the failure is due to reasonable_cause and not due to willful neglect 469_us_241 reasonable_cause as applied in sec_6651 has been defined as the ‘exercise of ordinary business care and prudence ’ 49_tc_200 quoting se fin co v commissioner 153_f2d_205 5th cir affg 4_tc_1069 affd 410_f2d_302 6th cir see also sec_301_6651-1 proced admin regs the sec_6651 addition_to_tax is equal to percent of the amount of tax required to be shown on the return if the failure is not for more than month with an additional percent to be added for each month or partial month during which the failure_to_file continues not to exceed percent in the aggregate initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id respondent satisfied his burden here petitioners’ return was not filed until date more than months after the due_date there is no record of an extension request’s being filed for petitioners’ return therefore it is up to petitioners to persuade the court that their failure_to_file was due to reasonable_cause and not willful neglect mrs ajah relied on her claim that she and her husband signed an extension request and gave it to their accountant to show that they had reasonable_cause for not timely filing their return the burden of prompt filing cannot be shifted from petitioners to their employee or agent which would include petitioners’ accountant see united_states v boyle supra pincite the fact that petitioners’ accountant was expected to attend to the matter did not relieve petitioners from their duty to comply with the statute see id pincite mrs ajah also argues that there was no willful neglect because the return as filed reflected a refund of dollar_figure therefore no tax was owed mrs ajah’s argument that the return did not have to be timely filed because they believed a refund was due is misplaced all individuals who have gross_income that equals or exceeds the exemption_amount must file a federal_income_tax return sec_6012 petitioners had gross_income well in excess of the exemption_amount and were required to timely file a federal_income_tax return 5petitioners fail to meet the criteria for any of the exceptions listed in sec_6012 therefore there was no reasonable_cause for petitioners’ failure to timely file their federal_income_tax return and they are liable for an addition_to_tax under sec_6651 accuracy-related_penalty under a sec_6662 and b provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 ten percent of the tax required to be shown on petitioners’ return was dollar_figure petitioners’ understatement must exceed dollar_figure to be deemed substantial petitioners understated their tax by dollar_figure therefore respondent has met his burden of production although a substantial_understatement_of_income_tax is determined by a straightforward mathematical equation the reasonable_cause and good_faith exception of sec_6664 still applies if warranted the exception is for any portion of an 6because we find that there was a substantial_understatement_of_income_tax there is no need to discuss other attributions to which the accuracy-related_penalty would apply underpayment if there was reasonable_cause and the taxpayer acted in good_faith for that portion sec_6664 whether a taxpayer acted with reasonable_cause and good_faith is determined by the relevant facts and circumstances on a case-by-case basis stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs reliance on an information_return professional advice or other facts however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs see united_states v boyle supra pincite an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra sec_1 b income_tax regs sec_469 and its regulations cover a highly complex area of the tax code although mrs ajah is an attorney who runs her own firm she is not a tax attorney and it is not unreasonable for her to seek guidance in this complicated area she and her husband enlisted the advice and help of an accountant to complete their federal_income_tax return we find mrs ajah’s testimony credible that they presented the accountant with the proper documents and complied with requests for additional information when asked the accountant then assured petitioners that they were entitled to the losses generated by the rental_real_estate_activities to require the taxpayer to seek a ‘second opinion ’ would nullify the very purpose of seeking the advice of a presumed expert in the first place united_states v boyle u s pincite citing 178_f2d_769 2d cir modifying 12_tc_735 we find after considering all the facts and circumstances that petitioners are not liable for the accuracy-related_penalty under sec_6662 for to reflect the foregoing an appropriate order and decision will be entered
